Me. Justice "Westcott
delivered the opinion of the court.
The respondents, who claim to be a body corporate and politic under the name of the “ Florida State Agricultural College,” are here called upon .and required by the State of Florida, upon the relation of the Attorney-General, to show by what title, right and authority they claim to exercise the franchise to be a corporation for the purpose of teaching such branches of learning as relate to the mechanical arts and agriculture, and generally-to exercise the powers of a •corporation, to sue and be sued, &c.
It is unnecessary to state at length the pleadings in this case: There are two leading questions presented in argument as arising under the proper construction of the pleadings, and to these we address ourselves.
The first is the constitutionality of the act approved March 7, 1877, entitled “An act in relation to the Florida Agricultural College,” viewed in reference to the limitations of the power of the Legislature in the State Constitution as to the enactment of' statutes; and the second is the constitutionality of the same act, when viewed in reference to limitations upon the power of a State, in the Constitution of the United States.
These questions arise from the nature of the legislation in reference to the “ Florida Agricultural College,” and are ‘ *610embraced, so far as the State Legislature is concerned, in three acts. These acts, giving a condensed statement of their provisions, are as follows:
Chapter 1766, of the Laws of Florida, is an act to establish the Florida Agricultural College. The first section of the act established the college. The second section announces its design and purpose. The third section constitutes certain persons a body corporate, by the name of the Trustees of the Florida Agricultural College, investing them with the general powers of a corporation, and with right to use a corporate seal. The fourth section gives the power of removal from office, as well as the power of filling vacancies in office. The 5th section provides for the election of an executive committee with named powers. The 6th provides for their compensation. The 7th, 8th and 9th relate to the agricultural land scrip, which the State is entitled to under the act of Congress of July 2, 1862, the investment of the proceeds of the sale thereof and application of the interest. The 10th provides for the location of the college. The 11th makes the expense incurred in procuring and selling the scrip a charge against the State. The 12th authorizes an investment of the money in State bonds. The 13th gives the trustees power to name a president of the college and professors, and for their compensation. The léth provides for the faculty. The 15th prescribes their duties. The 16th provides that each county may send one student for each member of the Assembly. The 17th gives the Comptroller authority to examine the acts of the trustees, and makes it their duty to report to him. The 18th requires the trustees to report to the Superintendent of Public Instruction. The 19th authorizes the Legislature to add other departments of learning. The 20th provides that the Justices of the Supreme Court shall constitute an examining committee to inquire into the affairs of the college.
Chapter 1905, of the Laws of Florida, is “ An act supple*611mentary to Chapter 1766 of the session laws of 1870, being an aet to establish the Florida Agricultural College.” The 1st section of this act repeals sections 3 and 5 of Chapter 1766. Section 3 of Chapter 1766 named the trustees and established them a body corporate, with right to use a corporate seal and have succession. Section 5 of that chapter provided for their first meeting, for the election of officers and an executive committee and fixed their powers. Sections 2 and 3 of the supplementary act are plainly in lieu of sections 3 and 5 of the first act thus repealed. These sections of the supplementary act named certain persons as corporators under the name of the “ Florida State Agricultural College,” giving them corporate powers and defining their duties and powers, and it is under these sections that respondents claim title. The necessary conclusion is, that the two sections, 2 and 3 of the supplementary act, were in lieu of sections 3 and 5 of the first act. Section 4 of the last act gives them power to construst college buildings, ■ to sue and be sued, and to receive donations. Section 5 gives each State Senator the right to nominate a student, who shall be entitled to receive instruction at the college.
-Chapter 3045, of the Laws of Florida, is “ An act in relation to the Florida Agricultural College.” The 1st section enacts that section 2 of “ An act supplementary to Chapter 1766 of the session laws of 1870, being an act to establish the Florida Agricultural College,” be amended so as to read as follows :
“ The Superintendent of Public'Instruction and the Treasurer of the State of Florida, by virtue of their offices as such, and J. Wofford Tucker,'. David S. Walker, J. H. Roper, James M. Baker, C. H. Smith, F. Branch, W. D. Barnes, their successors, are hereby constituted a body corporate and politic by the name of the ‘ Florida Agricultural College,’ and are entrusted with the general powers of a corporation for the benefit of causing to be taught such *612branches of learning pertaining to agriculture and the mechanic arts, military tactics, and other scientific and classical studies, in order to promote the liberal and practical education of the industrial classes in the several pursuits and professions of life, and said corporation shall have perpetual succession, as is provided in the original act incorporating said college, and the right to use a corporate seal.”
The 2d section provides “ that section 3 of said Chapter 1905 be amended so as to read as follows.” Then follows the substituted section, making the Superintendent of Public Instruction and State Treasurer ex-ofiicio President and and Treasurer of the Board of Trustees. It also provides for an executive committee.
The 3d section authorizes the Treasurer to receive the property belonging to the board; the 4th gives the trustees power to remove the college from its present location, and the 5th is the usual repealing clause.
The clause of the State Constitution, to which this last act is claimed to be obnoxious, is as follows: ci Each law enacted in the Legislature shall embrace but one subject and matter properly connected therewith, which subject shall be briefly expressed in the title, and no law shall be amended or revised by reference to its title only; but in such case the act as revised, or section as amended, shall be re-enacted and published at- length.”
The first objection to the act approved March 7, 1877, which we consider, is that it undertakes to amend the act of' February 17, 1872, by reference tó its title only. This, in point of fact, is a mistake. The amending act not only refers to the title of the act being amended, but it also refers to the chapter of the act being amended, and the sections as amended are re-enacted and published at length.
.The only authority under which the respondents claim to hold and exercise their franchises is the second section of. *613the act of February 17, 1872. This the act of 1877 repeals in express terms, and in a 'manner complying with the constitutional requirements as to the method of amendment.
The next objection is that “ the subject of the act is not briefly expressed, is not expressed at all in the. title; that an act creating a college cannot properly be entitled an act in relation to that college, for the term implies the pre-exist-; ence of the thing to which the act relates. There was no institution in existence by the name of c The Florida Agricultural College,’ in -relation to which acts could be passed. The act really embraces several subjects ; none of which are expressed in its title. One subject is professedly the amendment of certain sections of. the act approved February 17, 1872, but in reality is the creation of a new corporation under a new name. Another subject is the transfer of the property belonging to the Florida State Agricultural College to this corporation. Another subject is the location of the Florida State Agricultural College.” There is nothing in the objection that th'e Legislature cannot establish • a college or corporation because it is not in existence already. On the contrary, the very fact that it' does not exist is the cause and reason for legislative action to bring it into existence. If it existed before, there is no necessity for legislation bringing it into existence; nor is there any objection to proper legis- ■ lation in respect to it when it does exist. Where is there any limitation upon the power of- the Legislature in this respect ? There is none. The creation of new corporations • and the changing of the names of public corporations, are • admitted powers of this branch of the government. The ■title of this act relates to the “ Florida Agricultural College,” and the provisions of the law following embrace noth- ■ ing but the subject of the “ Florida Agricultural College ” • and matter properly connected therewith. Every section of this law, when examined, will be found to refer to that *614subject alone. This title indicates the one general subject.
It is not necessary to state in detail in the title the matters embraced in the body of the statute connected with that subject. The act is properly entitled in relation to the Florida Agricultural College. If the body of the act relates to that one subject, and if the Florida State Agricultural College is matter properly connected with the Florida Agricultural College, as created by the act and in view of its general purposes looking to its particular provisions, that is enough. I do not think, looking to the authorities upon this subject, that there is any sanction for the idea that an act in relation to a new corporation is not a sufficient statement of the subject of an act which, in its body, changes the name of an existing corporation to the new name stated in the title.
While the provision in the Constitution is mandatory, still “there has been a general disposition in the courts of this and other States to construe it liberally rather than embarrass legislation by a construction where strictness is unnecessary to the accomplishment of the beneficial purposes for which it was adopted.” Gibson vs. The State, 16 Fla.; Cool. Con. Lim., 146.
As is said by the Supreme Court of Wisconsin, (20 Wis., 411,) “ the subjects of legislation are usually expressed with the utmost brevity and conciseness in their titles, and some consideration must be given to this circumstance in determining the question. The court is not to set aside or declare an act void because the subject was not as fully or as unequivocally expressed as it might otherwise have been. A liberal rule of interpretation must prevail in this respect, not only for the reason just stated, but because the proposition Is to strike down and defeat the act of the Legislature, which can never be done upon any slight or untenable grounds. It is a truth which has been often asserted and often acted *615upon by the courts, that to justify the annulling of a statute by judicial sentence, the violation of the Constitution, must be clear and unmistakable.” Considering, therefore, that the statement of the subject is always concise, I cannot see' how it can be contended that each and every section of this act does not relate to the Florida Agricultural College. This section of the Constitution relates to the exercise of legislative power by the legislative department of the government, and for this reason, among others, some of the State courts have held that it is directory. While. we cannot agree with this conclusion, still we do say that the conflict must be clear before any act of the Legislature is to be declared by us unconstitutional for non-compliance with requirements as to the method of enactment.
It is insisted further that the two other remaining sections of the act of 1877 amend some part of the antecedent statutes of 1870 and 1872.
Upon an examination of these sections it will be found that their effect is to give the' new corporation additional powers.
The trustees having been changed by the first section of the act, section three gives the new treasurer power to receive and send for all property belonging to the board, and the fourth section gives the new trustees power to remove the college from its present site.
It is insisted further that the act of 1877 is a revision of the acts of 1870 and 1872. An act cannot be said to be an act revising "two other acts, unless it is apparent and clear that the provisions of the new act are to be in lieu of the preceding acts. Because the provisions of this act affect some older law on the same subject, by adding in one section to the power of the treasurer, and in another giving additional power to the board, it cannot be said to be an act revising the antecedent act. So far as this act is amendatory in its character, it complies with the constitutional limitation, and *616the other sections are original and not revisory legislation in the sense of that word as used in the Constitution.
Every act containing different provisions upon a matter which has been already the subject of legislation cannot be called a revisory act. 40 Ala., 77; 41 Ala., 18 ; 13 Mich., 497.
The next general proposition as to this statute is that it impairs the obligation of a contract. The statute changes the trustees of this college. It substitutes the trustees named in the act of 1877 for those named in the act of 1872, as the act of 1872 substituted those named in it for those mentioned in the act of 1870. The ground upon which this view is based is that this is a private not a public' corporation. The corporation is itself founded by the State through property derived from the government of the United States. These trustees are made by this legislation the agents of the State to collect and disburse property appropriated by the General Government to the State for a public purpose.
There is not and never was any private property in the trustees in the funds. They were derived from the government. The founder of this institution was the government of the State of Florida, and the property which constituted its basis was public moneys of the State of Florida derived by it from the government of the United States in trust for the establishment of an institution of this character.
It never was the purpose of the State of Florida to give these trustees any private right to this property. Throughout the whole legislation they are shown to be simple public agents to manage a public property. The only right they have to it is by the legislation of the State, and every section of these acts shows that it was founded by public funds and for a public purpose. 5 Stew. & Port., 23; 4 Wheat., 518.
It may be true that any legislation of the State appropri*617ating these funds to any other purpose than that public purpose named in the act of Congress, might have been in bad faith, but that is a matter which does not concern these trustees, nor does this fact change the nature of the institution.
It is insisted that the obligation bf a contract with W. H. Gleason is impaired by the act of 1877, in that it directs a removal of the college. This question is entirely independent of the question raised in this case, which is the right of the trustees to hold and _ exercise a public trust against the provisions of a statute naming other persons trustees in their stead. Because they may have made a contract with some one else cannot extend their powers or rights.
The question whether .a city or town has made a contract with A. B. or C. is entirely distinct from the question whether the Legislature may not change the affairs of a public municipal corporation.
What has been said disposes of the further objection, on the ground that these respondents are deprived of their property without due process of law.
Holding their franchises subject to legislative action, legislation depriving them of them is .due process of law.
Judgment of ouster is awarded.